Exhibit 10.8

Execution Version

 

 

 

SECURITY AGREEMENT

between

CHENIERE COMMON UNITS HOLDING, LLC

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent

Dated as of May 5, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

  

DEFINED TERMS

   1

1.1.

  

Definitions

   1

1.2.

  

Other Definitional Provisions

   6

SECTION 2.

  

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

   7

SECTION 3.

  

REPRESENTATIONS AND WARRANTIES

   9

3.1.

  

Title; No Other Liens

   9

3.2.

  

Perfected First Priority Liens

   9

3.3.

  

Name; Jurisdiction of Organization, etc

   9

3.4.

  

Farm Products

   10

3.5.

  

Investment Property

   10

3.6.

  

Intellectual Property

   11

3.7.

  

Letters of Credit and Letter of Credit Rights

   11

3.8.

  

Commercial Tort Claims

   11

SECTION 4.

  

COVENANTS

   11

4.1.

  

Covenants in Credit Agreement

   11

4.2.

  

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts

   11

4.3.

  

Maintenance of Perfected Security Interest; Further Documentation

   13

4.4.

  

Changes in Locations, Name, Jurisdiction of Incorporation, etc

   13

4.5.

  

Notices

   13

4.6.

  

Investment Property

   14

4.7.

  

Intellectual Property

   15

4.8.

  

Commercial Tort Claims

   16

SECTION 5.

  

REMEDIAL PROVISIONS

   16

5.1.

  

Pledged Securities

   16

5.2.

  

Proceeds to be Turned Over To Collateral Agent

   17

5.3.

  

Application of Proceeds

   17

5.4.

  

Code and Other Remedies

   18

5.5.

  

Registration Rights

   19

5.6.

  

Deficiency

   20

SECTION 6.

  

THE COLLATERAL AGENT

   20

6.1.

  

Collateral Agent’s Appointment as Attorney-in-Fact, etc

   20

6.2.

  

Duty of Collateral Agent

   22

 

i



--------------------------------------------------------------------------------

          Page

6.3.

  

Execution of Financing Statements

   22

6.4.

  

Authority of Collateral Agent

   23

6.5.

  

Appointment of Co-Collateral Agents

   23

SECTION 7.

  

MISCELLANEOUS

   23

7.1.

  

Amendments in Writing

   23

7.2.

  

Notices

   23

7.3.

  

No Waiver by Course of Conduct; Cumulative Remedies

   23

7.4.

  

Enforcement Expenses; Indemnification

   24

7.5.

  

Successors and Assigns

   24

7.6.

  

Set-Off24

  

7.7.

  

Counterparts

   24

7.8.

  

Severability

   24

7.9.

  

Section Headings

   25

7.10.

  

Integration

   25

7.11.

  

APPLICABLE LAW

   25

7.12.

  

Submission to Jurisdiction; Waivers

   25

7.13.

  

Acknowledgments

   25

7.14.

  

Releases

   26

7.15.

  

WAIVER OF JURY TRIAL

   26

 

ii



--------------------------------------------------------------------------------

This SECURITY AGREEMENT, dated as of May 5, 2008, (this “Agreement”) between
CHENIERE COMMON UNITS HOLDING, LLC, a Delaware limited liability company (the
“Grantor”) and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as collateral agent (in
such capacity and together with its successors, the “Collateral Agent”) for
(i) the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of May 5, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Grantor, the other Loan Parties (as defined below)
signatory thereto, the Lenders from time to time party thereto, Credit Suisse,
Cayman Islands Branch, as the Administrative Agent, as the Collateral Agent and
as a Lender, and (ii) the other Secured Parties (as hereinafter defined).

WITNESSETH:

WHEREAS, the Grantor is also the Borrower under the Credit Agreement;

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Grantor upon the terms and subject to the
conditions set forth therein;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Grantor to make valuable transfers in
connection with the operation of its businesses;

WHEREAS, the Grantor will derive substantial direct and indirect benefit from
the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Grantor under the Credit Agreement
that the Grantor shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Grantor thereunder, the Grantor hereby agrees with the Collateral
Agent, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC (and if defined in more than one Article of the New York UCC, such
terms shall have the meanings given in Article 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Deposit Account, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, Goods, Instruments, Inventory, Letter
of Credit,



--------------------------------------------------------------------------------

Letter of Credit Rights, Money, Payment Intangibles, Securities Account,
Securities Intermediary, Security, Security Entitlement, Supporting Obligations,
Tangible Chattel Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.7(c).

“Agreement” shall mean this Security Agreement, as the same may be amended,
supplemented, replaced or otherwise modified from time to time.

“Collateral” shall have the meaning assigned to such term in Section 2.

“Collateral Account” shall mean any collateral account established by the
Collateral Agent as provided in Section 5.2.

“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies), investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Collateral Agent for or on behalf of the Grantor in substitution for, or in
addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

“Copyright License” shall mean any agreement, whether written or oral, naming
the Grantor as licensor or licensee, granting any right in, to or under any
Copyright, including the grant of rights to manufacture, print, publish, copy,
import, export, distribute, exploit and sell materials derived from any
Copyright.

“Copyrights” shall mean all domestic and foreign copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, the right to recover for all past, present and
future infringements thereof, and all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

“dollars” or “$” shall mean lawful money of the United States of America.

 

2



--------------------------------------------------------------------------------

“General Intangibles” shall mean all “general intangibles” as such term is
defined in Section 9-102(a)(42) of the New York UCC and, in any event, including
with respect to the Grantor, all rights of the Grantor to receive any tax
refunds and all contracts, agreements, instruments and indentures and all
licenses, permits, concessions, franchises and authorizations issued by
Governmental Authorities in any form, and portions thereof, to which the Grantor
is a party or under which the Grantor has any right, title or interest or to
which the Grantor or any property of the Grantor is subject, as the same may
from time to time be amended, supplemented, replaced or otherwise modified,
including (i) all rights of the Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of the Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of the Grantor to damages arising thereunder and
(iv) all rights of the Grantor to terminate and to perform and compel
performance and to exercise all remedies thereunder.

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof).

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, the Trade Secrets and the Trade Secret
Licenses, and all rights to sue at law or in equity for any past, present and
future infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC,
including all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.

“Issuers” shall mean the collective reference to each issuer of a Pledged
Security, including, without limitation, CQP and CESS.

“Lenders” shall have the meaning assigned to such term in the preamble.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Obligations” shall mean the collective reference to the unpaid principal of and
interest on (including interest accruing after the maturity of the Loans and
reimbursement obligations in respect of interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Grantor,

 

3



--------------------------------------------------------------------------------

whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Grantor, to any Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with the Credit Agreement, any other
Loan Document or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Agent or to any Lender that are required to be
paid by the Grantor pursuant to the Credit Agreement or any other Loan Document)
or otherwise.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to the Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent.

“Patents” shall mean all patents and patent applications, including the
inventions and improvements described and claimed therein together with the
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable under and with respect thereto, including
damages and payments for past or future infringements thereof, the right to sue
for past, present and future infringements thereof, and all rights corresponding
thereto throughout the world.

“person” shall mean any natural person, corporation, trust, business trust,
joint venture, joint stock company, association company, limited liability
company, partnership, Governmental Authority or other entity.

“Pledged Alternative Equity Interests” shall mean all interests of the Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests or Pledged Trust Interests.

“Pledged Commodity Contracts” shall mean all commodity contracts to which the
Grantor is party from time to time.

“Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by the Grantor, including the debt securities listed on Schedule 3.5,
(as such schedule may be amended or supplemented from time to time), together
with any other certificates, options, rights or security entitlements of any
nature whatsoever in respect of the debt securities of any person that may be
issued or granted to, or held by, the Grantor while this Agreement is in effect.

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests.

 

4



--------------------------------------------------------------------------------

“Pledged LLC Interests” shall mean all interests of the Grantor now owned or
hereafter acquired in any limited liability company, including all limited
liability company interests listed on Schedule 3.5 hereto under the heading
“Pledged LLC Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of the Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.

“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by the Grantor, including those listed on Schedule 3.5 (as such schedule may be
amended or supplemented from time to time) and all Intercompany Notes (including
the CESS Intercompany Note) at any time issued to or held by the Grantor.

“Pledged Partnership Interests” shall mean all interests of the Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership, including the Units and all
other partnership interests listed on Schedule 3.5 hereto under the heading
“Pledged Partnership Interests” (as such schedule may be amended or supplemented
from time to time) and the certificates, if any, representing such partnership
interests and any interest of the Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing.

“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.

“Pledged Security Entitlements” shall mean all security entitlements with
respect to the financial assets listed on Schedule 3.5 (as such schedule may be
amended from time to time) and all other security entitlements of the Grantor.

“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by the Grantor, including all shares of capital stock listed on
Schedule 3.5 hereto under the heading “Pledged Stock” (as such schedule may be
amended or supplemented from time to time), and the certificates, if any,
representing such shares and any interest of the Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing.

“Pledged Trust Interests” shall mean all interests of the Grantor now owned or
hereafter acquired in a Delaware business trust or other trust, including all
trust interests listed on Schedule 3.5 hereto under the heading “Pledged Trust
Interests” (as such schedule may be amended or supplemented from time to time)
and the certificates, if any, representing such trust interests and any interest
of the Grantor on the books and records of such trust or on the books

 

5



--------------------------------------------------------------------------------

and records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing.

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, shall include all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent and the Lenders.

“Subsidiary” shall mean any subsidiary of the Grantor.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to the Grantor of any right in, to or under any Trademark.

“Trademarks” shall mean all domestic and foreign trade names, trademarks and
service marks, logos, trademark and service mark registrations, and applications
for trademark and service mark registrations, including all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by the Grantor of any right in, to or under any Trade
Secret.

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how (all of the foregoing being collectively
called a “Trade Secret”), whether or not reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or describing
such Trade Secret, the right to sue for past, present and future infringements
of any Trade Secret and all proceeds of the foregoing, including royalties,
income, payments, claims, damages and proceeds of suit.

1.2. Other Definitional Provisions. (a) The words “hereof,” “herein,” “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the specific provisions of
this Agreement unless otherwise specified.

 

6



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to the Grantor, shall refer to the property or
assets the Grantor has granted as Collateral or the relevant part thereof.

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
unconditional, final and irrevocable payment in full, in immediately available
funds, of all of the Obligations, unless otherwise specified, other than
indemnification and other contingent obligations not then due and payable.

(e) The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”

(f) All references to the Lenders herein shall, where appropriate, include any
Lender, the Administrative Agent or the Collateral Agent.

SECTION 2. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

(a) The Grantor hereby assigns and transfers to the Collateral Agent, and hereby
grants to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in all of the personal property of the Grantor, including
the following property, in each case, wherever located and now owned or at any
time hereafter acquired by the Grantor or in which the Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

(i) all Accounts;

(ii) all As-Extracted Collateral

(iii) all Chattel Paper;

(iv) all Collateral Accounts and all Collateral Account Funds;

(v) all Commercial Tort Claims;

(vi) all Deposit Accounts;

(vii) all Documents;

(viii) all Equipment;

 

7



--------------------------------------------------------------------------------

(ix) all Fixtures

(x) all General Intangibles;

(xi) all Goods

(xii) all Instruments;

(xiii) all Insurance;

(xiv) all Intellectual Property;

(xv) all Inventory;

(xvi) all Investment Property;

(xvii) all Letters of Credit and Letter of Credit Rights;

(xviii) all Money;

(xix) all Securities Accounts;

(xx) all books, records, ledger cards, files, correspondence, blueprints,
technical specifications, manuals, computer software, computer printouts, tapes,
disks and other electronic storage media and related data processing software
and similar items that at any time pertain to or evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon; and

(xxi) to the extent not otherwise included, all other property, whether tangible
or intangible, of the Grantor and all Proceeds, products, accessions, rents and
profits of any and all of the foregoing and all collateral security, Supporting
Obligations and guarantees given by any person with respect to any of the
foregoing.

(b) Notwithstanding anything herein to the contrary, (i) the Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) the Grantor shall remain
liable under and each of the agreements included in the Collateral, including
any Receivables, any contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Collateral Agent nor any other Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any contracts or any agreements relating
to Pledged Partnership Interests or Pledged LLC Interests and (iii)

 

8



--------------------------------------------------------------------------------

the exercise by the Collateral Agent of any of its rights hereunder shall not
release the Grantor from any of its duties or obligations under the contracts
and agreements included in the Collateral, including any agreements relating to
any Receivables, any contracts and any agreements relating to Pledged
Partnership Interests or Pledged LLC Interests.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective loans to the Grantor thereunder, the Grantor hereby represents and
warrants to the Secured Parties that:

3.1. Title; No Other Liens. The Grantor owns each item of the Collateral free
and clear of any and all Liens or claims, except for Liens expressly permitted
by Section 6.02 of the Credit Agreement. No financing statement, mortgage or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are expressly permitted by the Credit Agreement.

3.2. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3.2 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Collateral Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Collateral Agent at any time) and payment of all filing fees, will constitute
valid fully perfected security interests in all of the Collateral in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, as
collateral security for the Obligations, enforceable in accordance with the
terms hereof and (b) are prior to all other Liens on the Collateral, except for
Liens expressly permitted by Section 6.02 of the Credit Agreement. Without
limiting the foregoing, the Grantor has taken all actions necessary or
desirable, including those specified in Section 4.2 to (i) establish the
Collateral Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of
the New York UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodity Accounts (each as defined in the New York
UCC), (ii) establish the Collateral Agent’s “control” (within the meaning of
Section 9-104 of the New York UCC) over all Deposit Accounts, (iii) establish
the Collateral Agent’s “control” (within the meaning of Section 9-107 of the New
York UCC) over all Letter of Credit Rights, (iv) establish the Collateral
Agent’s control (within the meaning of Section 9-105 of the New York UCC) over
all Electronic Chattel Paper and (v) establish the Collateral Agent’s “control”
(within the meaning of Section 16 of the Uniform Electronic Transaction Act as
in effect in the applicable jurisdiction “UETA”) over all “transferable records”
(as defined in UETA).

3.3. Name; Jurisdiction of Organization, etc. On the date hereof, the Grantor’s
exact legal name (as indicated on the public record of the Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, and the location of the Grantor’s
chief executive office or sole place of business are specified on Schedule 3.3.
The Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction. Except as otherwise indicated on Schedule 3.3, the
jurisdiction of each the Grantor’s organization of formation is required to
maintain a public record showing the Grantor to have been organized or formed.

 

9



--------------------------------------------------------------------------------

3.4. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

3.5. Investment Property. Schedule 3.5 hereto (as such schedule may be amended
or supplemented from time to time) sets forth under the headings “Pledged
Stock,” “Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged
Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by the Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such schedule. Schedule 3.5 (as such schedule may
be amended or supplemented from time to time) sets forth under the heading
“Pledged Debt Securities” or “Pledged Notes” all of the Pledged Debt Securities
and Pledged Notes owned by the Grantor and all of such Pledged Debt Securities
and Pledged Notes have been duly authorized, authenticated or issued, and
delivered and is the legal, valid and binding obligation of the issuers thereof
enforceable in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, and is not in default and
constitutes all of the issued and outstanding inter-company indebtedness
evidenced by an instrument or certificated security of the respective issuers
thereof owing to the Grantor. Schedule 3.5 hereto (as such schedule may be
amended from time to time) sets forth under the headings “Securities Accounts,”
“Commodities Accounts,” and “Deposit Accounts” respectively, all of the
Securities Accounts, Commodities Accounts and Deposit Accounts of the Grantor.
The Grantor is the sole entitlement holder or customer of each such account, and
the Grantor has not consented to or is otherwise aware of any person having
“control” (within the meanings of Sections 8-106, 9-106 and 9-104 of the New
York UCC) over, or any other interest in, any Securities Account, Commodity
Account, Deposit Account, in each case in which the Grantor has an interest, or
any securities, commodities or other property credited thereto.

(b) The shares of Pledged Equity Interests pledged by the Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Equity
Interests in each Issuer owned by the Grantor.

(c) The Pledged Equity Interests have been duly and validly issued and are fully
paid and nonassessable.

(d) The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests expressly provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
“issuer’s jurisdiction” of each Issuer thereof (as such term is defined in the
Uniform Commercial Code in effect in such jurisdiction) or such uncertificated
Pledged LLC Interests or Pledged Partnership Interests are of a type dealt in or
traded on securities exchanges or in securities markets and would be securities
under Section 8-103 of the Uniform Commercial Code in effect from time to time.

 

10



--------------------------------------------------------------------------------

(e) The terms of any certificated Pledged LLC Interests and Pledged Partnership
Interests expressly provide that they are securities governed by Article 8 of
the New York UCC or such certificated Pledged LLC Interests or Pledged
Partnership Interests are of a type dealt in or traded on securities exchanges
or in securities markets and would be securities under Section 8-103 of the New
York UCC.

(f) The Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other person, except Liens expressly permitted by Section 6.02 of the Credit
Agreement, and there are no outstanding warrants, options or other rights to
purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests.

3.6. Intellectual Property. The Grantor does not own any Intellectual Property
which is registered with a Governmental Authority or is the subject of an
application for registration or any material unregistered Intellectual Property,
in each case which is owned by the Grantor in its own name on the date hereof.

3.7. Letters of Credit and Letter of Credit Rights. The Grantor is not a
beneficiary or assignee under any Letter of Credit.

3.8. Commercial Tort Claims. The Grantor does not have any Commercial Tort
Claims as of the date hereof.

SECTION 4. COVENANTS

The Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Loans and other Obligations have been
indefeasibly repaid in full and all other Obligations under the Credit Agreement
and the other Loan Documents have been completed and discharged:

4.1. Covenants in Credit Agreement. The Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by the
Grantor.

4.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts.

(a) If any of the Collateral is or shall become evidenced or represented by any
Instrument, Certificated Security, Negotiable Document or Tangible Chattel
Paper, such Instrument (other than checks received in the ordinary course of
business), Certificated Security, Negotiable Documents or Tangible Chattel Paper
shall be immediately delivered to the Collateral Agent, duly endorsed in a
manner satisfactory to the Collateral Agent, to be held as Collateral pursuant
to this Agreement, and all of such property owned by the Grantor as of the
Closing Date shall be delivered on the Closing Date.

 

11



--------------------------------------------------------------------------------

(b) If any of the Collateral is or shall become “Electronic Chattel Paper” the
Grantor shall ensure that (i) a single authoritative copy exists which is
unique, identifiable, unalterable (except as provided in clauses (iii), (iv) and
(v) of this paragraph), (ii) such authoritative copy identifies the Collateral
Agent as the assignee and is communicated to and maintained by the Collateral
Agent or its designee, (iii) copies or revisions that add or change the assignee
of the authoritative copy can only be made with the participation of the
Collateral Agent, (iv) each copy of the authoritative copy and any copy of a
copy is readily identifiable as a copy and not the authoritative copy and
(v) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

(c) If any Collateral is or shall become evidenced or represented by an
Uncertificated Security, the Grantor shall cause the Issuer thereof either
(i) to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with the Grantor and the Collateral Agent that such
Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Collateral Agent without further consent of the
Grantor, the terms of such agreement to be in form and substance satisfactory to
the Collateral Agent, and such actions shall be taken on or prior to the Closing
Date with respect to any Uncertificated Securities owned as of the Closing Date
by the Grantor.

(d) The Grantor shall maintain Securities Entitlements, Securities Accounts and
Deposit Accounts only with financial institutions that have agreed to comply
with entitlement orders and instructions issued or originated by the Collateral
Agent without further consent of the Grantor, such agreement to be in form and
substance satisfactory to the Collateral Agent.

(e) If any of the Collateral is or shall become evidenced or represented by a
Commodity Contract, the Grantor shall cause the Commodity Intermediary with
respect to such Commodity Contract to agree in writing with the Grantor and the
Collateral Agent that such Commodity Intermediary will apply any value
distributed on account of such Commodity Contract as directed by the Collateral
Agent without further consent of the Grantor, such agreement to be satisfactory
to the Collateral Agent.

(f) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Property is organized under the law of, or has its chief executive
office in, a jurisdiction outside of the United States, the Grantor shall take
such additional actions, including causing the issuer to register the pledge on
its books and records, as may be necessary or advisable or as may be reasonably
requested by the Collateral Agent, under the laws of such jurisdiction to insure
the validity, perfection and priority of the security interest of the Collateral
Agent.

(g) In the event that the Grantor becomes a beneficiary or an assignee under any
Letters of Credit, the Grantor shall use commercially reasonable efforts to
obtain the consent of any issuer thereof to the transfer of such Letter of
Credit to the Collateral Agent. In the case of any other Letter of Credit
Rights, the Grantor shall use commercially reasonable efforts to obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related Letter of Credit in accordance with
Section 5-114(c) of the New York UCC.

 

12



--------------------------------------------------------------------------------

4.3. Maintenance of Perfected Security Interest; Further Documentation. (a) The
Grantor shall maintain each of the security interests created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all persons whomsoever, subject to the provisions of Section 7.14.

(b) The Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of the Grantor as
the Collateral Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of the Grantor, the Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking any actions necessary to enable the Collateral Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, including, without limitation, executing and delivering
and causing the relevant depositary bank or securities intermediary to execute
and deliver a Control Agreement on terms in form and substance satisfactory to
the Collateral Agent.

4.4. Changes in Locations, Name, Jurisdiction of Incorporation, etc. The Grantor
shall not, except upon, 10 days’ prior written notice, in the case of each of
clauses (i) and (ii) below, to the Collateral Agent and delivery to the
Collateral Agent of duly authorized and, where required, executed copies of all
additional financing statements and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein:

(i) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 3.3; or

(ii) change its legal name, identity or structure to such an extent that any
financing statement filed by the Collateral Agent in connection with this
Agreement would become misleading.

4.5. Notices. The Grantor shall advise the Collateral Agent promptly, in
reasonable detail, of:

(a) any Lien (other than any Lien expressly permitted by Section 6.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Collateral Agent to exercise any of its remedies hereunder; and

 

13



--------------------------------------------------------------------------------

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

4.6. Investment Property. (a) If the Grantor shall become entitled to receive or
shall receive any stock or other ownership certificate (including any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Equity Interests in any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Securities, or otherwise in respect thereof, the Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties and deliver the same forthwith to the Collateral Agent in
the exact form received, duly endorsed by the Grantor to the Collateral Agent,
if required, together with an undated stock power or similar instrument of
transfer covering such certificate duly executed in blank by the Grantor and
with, if the Collateral Agent so requests, signature guaranteed, to be held by
the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations. Any sums paid upon or in respect of the Pledged
Securities upon the liquidation or dissolution of any Issuer shall be paid over
to the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Pledged Securities shall be received by
the Grantor, the Grantor shall, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of the Grantor, as additional
collateral security for the Obligations.

(b) Without the prior written consent of the Collateral Agent, the Grantor shall
not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, any of the Investment Property or Proceeds thereof or
any interest therein (except, in each case, pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or any Lien expressly permitted
thereon pursuant to Section 6.02 of the Credit Agreement, (iii) enter into any
agreement or undertaking restricting the right or ability of the Grantor or the
Collateral Agent to sell, assign or transfer any of the Investment Property or
Proceeds thereof or any interest therein or (iv) without the prior written
consent of the Collateral Agent, cause or permit any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the New York UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the New York UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
provisions in this clause (iv), the Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent’s “control”
thereof.

 

14



--------------------------------------------------------------------------------

(c) The Grantor hereby consents to the grant of the security interest hereunder
in favor of the Collateral Agent and to the transfer of any Pledged Security to
the Collateral Agent or its nominee following an Event of Default and to the
substitution of the Collateral Agent or its nominee as a partner, member or
shareholder of the Issuer of the related Pledged Security.

4.7. Intellectual Property. (a) Promptly upon the Grantor’s acquisition or
creation of any copyrightable work, invention, trademark or other similar
property that is material to the business of the Grantor, apply for registration
thereof with the United states Copyright Office, the United States Patent and
Trademark Office and any other appropriate office. Whenever the Grantor, either
by itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property that is material
to the business of the Grantor with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, the Grantor shall report
such filing to the Collateral Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Collateral Agent, the Grantor shall execute and deliver, and have recorded, any
and all agreements, instruments, documents, and papers as the Collateral Agent
may request to evidence the Secured Parties’ security interest in any Copyright,
Patent, Trademark or other Intellectual Property of the Grantor and the goodwill
and general intangibles of the Grantor relating thereto or represented thereby.

(b) The Grantor shall take all reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of
Intellectual Property material to its business, including the payment of
required fees and taxes, the filing of responses to office actions issued by the
United States Patent and Trademark Office and the United States Copyright
Office, the filing of applications for renewal or extension, the filing of
affidavits of use and affidavits of incontestability, the filing of divisional,
continuation, continuation-in-part, reissue, and renewal applications or
extensions, the payment of maintenance fees, and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.

(c) The Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property (the “After-Acquired Intellectual Property”), (i) any
such After-Acquired Intellectual Property, and in the case of trademarks, the
goodwill of the business connected therewith or symbolized thereby, shall
automatically become part of the Collateral, (ii) it shall give prompt (and, in
any event within five Business Days after the last day of the fiscal quarter in
which the Grantor acquires such ownership interest) written notice thereof to
the Collateral Agent in accordance herewith, and (iii) it shall provide the
Collateral Agent promptly (and, in any event within five Business Days after the
last day of the fiscal quarter in which the Grantor acquires such ownership
interest) with a schedule setting forth all such After-Acquired Intellectual
Property and take the actions specified in clause (d) of this Section 4.7.

 

15



--------------------------------------------------------------------------------

(d) The Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property on
terms in form and substance satisfactory to the Collateral Agent in order to
record the security interest granted herein to the Collateral Agent for the
ratable benefit of the Secured Parties with the United States Patent and
Trademark Office, the United States Copyright Office and any other applicable
Governmental Authority.

4.8. Commercial Tort Claims. The Grantor shall advise the Collateral Agent
promptly of any Commercial Tort Claim held by the Grantor and shall promptly
execute a supplement to this Agreement in form and substance reasonably
satisfactory to the Collateral Agent to grant a security interest in such
Commercial Tort Claim to the Collateral Agent for the ratable benefit of the
Secured Parties.

SECTION 5. REMEDIAL PROVISIONS

5.1. Pledged Securities. (a) Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given notice to the Grantor of
the Collateral Agent’s intent to exercise its corresponding rights pursuant to
Section 5.1(b), the Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Equity Interests and all payments made in respect
of the Pledged Notes, and to exercise all voting and corporate rights with
respect to the Pledged Securities; provided, however, that, without the prior
written consent of the Collateral Agent, the Grantor will not (i) vote to
enable, consent or take any other action to permit, any Issuer (other than CQP)
of the Pledged Equity Interests owned by it to issue any stock or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock or other equity
securities of any nature of such Issuer, in each case, to any other person,
(ii) enter into any agreement or undertaking restricting the right or ability of
it or the Collateral Agent to sell, assign or transfer any of such Pledged
Equity Interests or proceeds thereof or (iii) otherwise take actions which would
be materially inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing: (i) upon written
notice to the Grantor from the Collateral Agent, all rights of the Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall thereupon become vested in the Collateral Agent who shall
thereupon have the sole right, but shall be under no obligation, to exercise or
refrain from exercising such voting and other consensual rights and (ii) the
Collateral Agent shall have the right, without notice to the Grantor, to
transfer all or any portion of the Investment Property to its name or the name
of its nominee or agent. In addition, the Collateral Agent shall have the right
at any time, without notice to the Grantor, to exchange any certificates or
instruments representing any Investment Property for certificates or instruments
of smaller or larger denominations. In order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive

 

16



--------------------------------------------------------------------------------

hereunder the Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all proxies, dividend payment
orders and other instruments as the Collateral Agent may from time to time
reasonably request and the Grantor acknowledges that the Collateral Agent may
utilize the power of attorney set forth herein.

(c) The Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by the Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from the Grantor, and the Grantor agrees that each Issuer shall be
fully protected in so complying, and (ii) upon any such instruction following
the occurrence and during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Investment Property, including
Pledged Securities, directly to the Collateral Agent.

5.2. Proceeds to be Turned Over To Collateral Agent. If an Event of Default
shall occur and be continuing, all Proceeds received by the Grantor consisting
of cash, cash equivalents, checks and other near-cash items shall be held by the
Grantor in trust for the Secured Parties, segregated from other funds of the
Grantor, and shall, forthwith upon receipt by the Grantor, be turned over to the
Collateral Agent in the exact form received by the Grantor (duly endorsed by the
Grantor to the Collateral Agent, if required). All Proceeds received by the
Collateral Agent hereunder shall be held by the Collateral Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Collateral Agent in a Collateral Account (or by the Grantor in trust for
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 5.3.

5.3. Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of the net Proceeds (after deducting
fees and expenses as provided in Section 5.4) constituting Collateral realized
through the exercise by the Collateral Agent of its remedies hereunder, whether
or not held in any Collateral Account, in payment of the Obligations in the
following order:

First, to the Administrative Agent and the Collateral Agent, to pay incurred and
unpaid fees and expenses of the Secured Parties under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

 

17



--------------------------------------------------------------------------------

Fourth, any balance of such Proceeds remaining, after the Loans and other
Obligations have been indefeasibly repaid in full and all other Obligations
under the Credit Agreement and the other Loan Documents have been completed and
discharged, shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

5.4. Code and Other Remedies. (a) If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity. Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon the
Grantor or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in the
Grantor, which right or equity is hereby waived and released. Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of the Grantor, and the Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days notice to the
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral. The Collateral
Agent may specifically disclaim or modify any warranties of title or the like.
This procedure will not be considered to adversely effect the commercial
reasonableness of any sale of the Collateral. The Grantor agrees that it would
not be commercially unreasonable for the Collateral Agent to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
The Grantor hereby waives any claims against the Collateral Agent arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if the Collateral Agent accepts the first offer received and
does not offer such Collateral

 

18



--------------------------------------------------------------------------------

to more than one offeree. The Grantor further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
the Grantor’s premises or elsewhere. The Collateral Agent shall have the right
to enter onto the property where any Collateral is located and take possession
thereof with or without judicial process.

(b) The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.4, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations
and only after such application and after the payment by the Collateral Agent of
any other required by any provision of law, including Section 9-615(a) of the
New York UCC, need the Collateral Agent account for the surplus, if any, to the
Grantor. If the Collateral Agent sells any of the Collateral upon credit, the
Grantor will be credited only with payments actually made by the purchaser and
received by the Collateral Agent and applied to indebtedness of the purchaser.
In the event the purchaser fails to pay for the Collateral, the Collateral Agent
may resell the Collateral and the Grantor shall be credited with proceeds of the
sale. To the extent permitted by applicable law, the Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise by them of any rights hereunder.

5.5. Registration Rights. (a) If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to Section 5.4, and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the Grantor shall cause
the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Collateral Agent, necessary or advisable to register the Pledged
Equity Interests or the Pledged Debt Securities, or that portion thereof to be
sold, under the provisions of the Securities Act, (ii) use commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the Collateral
Agent, are reasonably necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. The Grantor agrees to use commercially reasonable efforts to
cause such Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Collateral Agent shall designate and
to make available to its security holders, as soon as practicable, an earnings
statement (which need not be audited) which will satisfy the provisions of
Section 11(a) of the Securities Act.

(b) The Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or

 

19



--------------------------------------------------------------------------------

otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. The Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests or the Pledged
Debt Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

(c) The Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity Interests or the Pledged Debt Securities pursuant
to this Section 5.6 valid and binding and in compliance with any and all other
applicable Requirements of Law. The Grantor further agrees that a breach of any
of the covenants contained in this Section 5.5 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.5 shall be specifically enforceable against the
Grantor, and the Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

5.6. Deficiency. The Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.

SECTION 6. THE COLLATERAL AGENT

6.1. Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) The Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Grantor and in the name of the Grantor or in its own name, for the
purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Collateral Agent the power and right, on behalf of the Grantor, without notice
to or assent by the Grantor, to do any or all of the following:

(i) in the name of the Grantor or its own name, or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or agreement or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Collateral Agent for the purpose of collecting any and all such moneys due
under any Receivable or agreement or with respect to any other Collateral
whenever payable;

 

20



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of the
Grantor relating thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 5.4 or 5.5,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any assignments, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and the Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as the Grantor might do.

Anything in this Section 6.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.1(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.1(a)
unless an Event of Default shall have occurred and be continuing.

 

21



--------------------------------------------------------------------------------

(b) If the Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless and Event of
Default has occurred and is continuing or time is of the essence, the Collateral
Agent shall not exercise this power without first making demand on the Grantor
and the Grantor failing to immediately comply therewith.

(c) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Loans under the Credit Agreement, from the date of payment
by the Collateral Agent to the date reimbursed by the Grantor, shall be payable
by the Grantor to the Collateral Agent on demand.

(d) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2. Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Grantor or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to the
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted primarily from their own gross
negligence or willful misconduct in breach of a duty owed to the Grantor.

6.3. Execution of Financing Statements. The Grantor acknowledges that pursuant
to Section 9-509(b) of the New York UCC and any other applicable law, the
Grantor authorizes the Collateral Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of the Grantor, in such form and in such offices as the Collateral Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Collateral Agent under this Agreement. The Grantor
agrees that such financing statements may describe the collateral in the same
manner as described in the Security documents or as “all assets” or “all
personal property,” whether now owned or hereafter existing or acquired or such
other description as the Collateral Agent, in its sole judgment, determines is

 

22



--------------------------------------------------------------------------------

necessary or advisable. A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.

6.4. Authority of Collateral Agent. The Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the other Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantor, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and the Grantor shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.

6.5. Appointment of Co-Collateral Agents. At any time or from time to time, in
order to comply with any applicable requirement of law, the Collateral Agent may
appoint another bank or trust company or one of more other persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

SECTION 7. MISCELLANEOUS

7.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Grantor and the Collateral Agent, subject to any
consents required under Section 9.08 of the Credit Agreement; provided that any
provision of this Agreement imposing obligations on the Grantor may be waived by
the Collateral Agent in a written instrument executed by the Collateral Agent.

7.2. Notices. All notices, requests and demands to or upon the Collateral Agent
or the Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement.

7.3. No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

23



--------------------------------------------------------------------------------

7.4. Enforcement Expenses; Indemnification. (a) The Grantor agrees to pay or
reimburse each Secured Party for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which the Grantor is a party, including the fees and disbursements
of counsel to each Secured Party and of counsel to the Collateral Agent.

(b) The Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) The Grantor agrees to pay, and to hold the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 9.05 of the Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

7.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Grantor and shall inure to the benefit of the Secured Parties
and their successors and assigns; provided that the Grantor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, and any attempted
assignment without such consent shall be null and void.

7.6. Set-Off. The Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time, while an Event of Default shall have occurred
and be continuing, without notice to the Grantor, any such notice being
expressly waived by the Grantor, to set-off and appropriate and apply any and
all deposits in accordance with Section 9.06 of the Credit Agreement.

7.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

7.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

24



--------------------------------------------------------------------------------

7.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantor, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

7.11. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF.

7.12. Submission to Jurisdiction; Waivers. The Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Grantor at its
address referred to in Section 7.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

7.13. Acknowledgments. The Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

25



--------------------------------------------------------------------------------

(b) no Secured Party has any fiduciary relationship with or duty to the Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantor, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantor and the Secured Parties.

7.14. Releases. (a) At such time as the Loans and other Obligations have been
indefeasibly repaid in full and all other Obligations under the Credit Agreement
and the other Loan Documents have been completed and discharged, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and the Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantor. At the request and sole
expense of the Grantor following any such termination, the Collateral Agent
shall deliver to the Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to the Grantor such documents as the Grantor
shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold or otherwise disposed of by the
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of the Grantor, shall execute and deliver
to the Grantor all releases or other documents reasonably necessary or desirable
for the release of the Liens created hereby on such Collateral.

(c) The Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent, subject to the Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

7.15. WAIVER OF JURY TRIAL. THE GRANTOR AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

[Remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused Security Agreement to be
duly executed and delivered as of the date first above written.

 

CHENIERE COMMON UNITS HOLDING, LLC, as     Grantor By:  

/s/ Graham A. McArthur

Name:   Graham A. McArthur Title:   Treasurer

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

    as Collateral Agent

By:  

/s/ Robert Nydegger

Name:   Robert Nydegger Title:   Managing Director By:  

/s/ Damien Dwin

Name:   Damien Dwin Title:   Director

 

27



--------------------------------------------------------------------------------

Schedule 3.5

DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

Pledged Stock:

 

Grantor

 

Issuer

 

Issuer’s Jurisdiction
Under New York
UCC Section
9-305(a)(2)

 

Class of

Stock

 

Stock

Certificate No.

 

Percentage of

Shares

 

No. of Shares

 

 

Pledged Notes:

 

Grantor

 

Issuer

 

Payee

 

Principal Amount

 

 

Pledged Debt Securities:

 

Grantor

 

Issuer

 

Issuer’s Jurisdiction

Under New York UCC

Section 9-305(a)(2)

 

Payee

 

Principal Amount

 

 

2-1



--------------------------------------------------------------------------------

Pledged Security Entitlements:

 

Grantor

 

Issuer of

Financial Asset

 

Description of

Financial Asset

 

Securities

Intermediary

(Name and

Address)

 

Securities Account
(Number and

Location)

 

Securities Intermediary’s
Jurisdiction Under New York
UCC Section 9-305(a)(3)

 

 

Pledged Partnership Interests:

 

Grantor

 

Issuer

 

Type of

Partnership Interest
(e.g., General or
Limited)

 

Certificated

(Y/N)

 

Certificate No.

(if any)

 

% of Outstanding
Partnership Interests of the
Partnership

 

 

Pledged LLC Interests:

 

Grantor

 

Issuer

 

Certificated

(Y/N)

 

Certificate No.

(if any)

 

No. of

Pledged Units

 

% of Outstanding LLC
Interests of the Issuer

 

 



--------------------------------------------------------------------------------

Pledged Trust Interests:

 

Grantor

  Issuer   Class of Trust
Interests   Certificated
(Y/N)   Certificate No.
(if any)   % of Outstanding Trust
Interests of the Issuer

 

 

Deposit Accounts:

 

Grantor

 

Name of

Depositary Bank

 

Account Number

 

Account Name

 

 



--------------------------------------------------------------------------------

Schedule 3.2

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[List each office where a financing statement is to be filed]

Copyright, Patent and Trademark Filings

[List all filings]

Actions with respect to Investment Property

[Describe all actions required to obtain “control” of Investment Property]

Other Actions

[Describe other actions to be taken]



--------------------------------------------------------------------------------

Schedule 3.3

EXACT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND

CHIEF EXECUTIVE OFFICE

 

Exact Legal Name

 

Jurisdiction of Organization

 

Organizational I.D.

 

Location